Citation Nr: 0126152	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  00-14 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Evaluation of the veteran's post-traumatic stress disorder, 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from July 1942 to December 
1946.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Los Angeles, California, Regional Office (RO) which, in 
pertinent part, granted service connection for post-traumatic 
stress disorder (PTSD) and assigned a 30 percent evaluation 
for that disability.  In March 2001, the Board remanded the 
veteran's claim to the RO in order to afford the veteran a 
hearing before a Member of the Board sitting at the RO.  In 
July 2001, the veteran was afforded a hearing before the 
undersigned Member of the Board sitting at the RO.  The 
veteran has been represented throughout this appeal by the 
Military Order of the Purple Heart.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected PTSD.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provide a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as evaluation 
of the veteran's PTSD.  The veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities is 
the same regardless of how the issue is styled.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the evaluation for the 
veteran's PTSD to the Department of Veterans Affairs (VA) 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2001) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  

In reviewing the record, it appears that the veteran is 
claiming entitlement to a total rating for compensation 
purposes based on individual unemployability.  It appears 
that the RO has not had an opportunity to act upon the claim.  
Absent an adjudication, a notice of disagreement, a statement 
of the case, and a substantive appeal, the Board does not 
have jurisdiction over the issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Member of the Board cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (2001).  The 
Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2001).  


FINDING OF FACT

The veteran's PTSD has been shown to be productive of 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood and an inability to establish and maintain 
effective relationships.  


CONCLUSION OF LAW

The veteran's PTSD is 70 percent disabling according to 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statutes governing the adjudication of claims for VA 
benefits have recently been amended.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate his 
claim.  The VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 (2000), enacted 
at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 2001).  The 
Secretary of the VA has recently issued amended regulations 
implementing the VCAA.  66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.159, 
3.326(a)).  

In reviewing the issue of the evaluation of the veteran's 
PTSD, the Board observes that the VA has secured or attempted 
to secure all relevant VA and private medical records to the 
extent possible.  There remains no issue as to the 
substantial completeness of the veteran's claim.  The veteran 
has been advised by the statement of the case and the 
supplemental statement of the case of the evidence that would 
be necessary for him to substantiate his claim.  The veteran 
has been afforded a VA examination for compensation purposes.  
The examination report is of record.  The veteran was 
afforded hearings before both a VA hearing officer and the 
undersigned Member of the Board sitting at the RO.  The 
transcripts of those hearings are of record.  Any duty 
imposed by VCAA, including the duty to assist and to provide 
notification, has been met.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 3.159, 
3.326(a)).  


I.  Historical Review

The report of a November 1999 VA examination for compensation 
purposes indicates that the veteran was diagnosed with PTSD 
secondary to his World War II combat experiences.  The VA 
examiner advanced a Global Assessment of Functioning (GAF) 
score of 45.  In December 1999, the RO granted service 
connection for PTSD; assigned a 30 percent evaluation for the 
disability; and effectuated the award as of August 31, 1998.  
In August 2000, the RO increased the evaluation for the 
veteran's PTSD from 30 to 50 percent and effectuated the 
award as of August 31, 1998.  


II.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  A 50 percent 
disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).  

VA clinical documentation dated in April 1999 conveys that 
the veteran complained of flashbacks and nightmares; chronic 
anxiety exacerbated by crowds; an inability to hold stable 
employment; anhedonia; and poor sleep.  He reported that he 
was unemployed; had been married to his first wife for 
fifty-three years and had twelve children; and lived with his 
wife in a mobile home.  He clarified that he led a 
"nomadic-type of existence."  The veteran denied 
experiencing suicidal or homicidal ideation.  On examination, 
the veteran exhibited normal affect; a normal mood; moderate 
anxiety; increased volume and pressure of speech; and a 
preoccupation with obtaining a Purple Heart medal.  Treating 
VA medical personnel diagnosed the veteran with presumptive 
PTSD by history and advanced a GAF score of 40.  

A September 1999 VA treatment record states that the veteran 
exhibited a depressed and anxious mood; a congruent affect; 
some intrusive wartime memories; and no suicidal or homicidal 
ideation.  An October 1999 VA treatment record notes that the 
veteran reported outbursts of verbal irritability; difficulty 
tolerating crowds; and social isolation.  On examination, the 
veteran exhibited a mildly anxious mood; a congruent affect; 
goal-oriented speech; and no suicidal or homicidal ideation.  
A GAF score of 45 was advanced.  

At the November 1999 VA examination for compensation 
purposes, the veteran complained of combat-related nightmares 
and intrusive thoughts; anxiety associated with crowds; 
social isolation; hypervigilance; an exaggerated startle 
reaction; impaired concentration with an associated impaired 
ability to watch television and to read; and an inability to 
maintain employment.  He reported that he was divorced; had 
thirteen children from two marriages; lived with his son and 
his family; had no friends; and spent most of his time 
sitting around trying not to think about anything.  He 
clarified that he had divorced his wife in 1991 after 
approximately forty-five years of marriage.  The VA examiner 
advanced a GAF score of 45.  The physician commented that the 
veteran's intrusive thoughts, poor concentration, and social 
estrangement significantly limited his activities and his 
increased arousal and decreased concentration resulted in his 
inability to maintain employment.  

A January 2000 VA treatment record reflects that the veteran 
complained of an inability to tolerate the presence of other 
people near him; intrusive memories; hypervigilance; and 
negative ruminations of family life.  Treating VA medical 
personnel advanced a GAF score of 42.  A March 2000 VA 
treatment record states that the veteran complained of 
anxiety, impaired concentration, mistrust, and stress 
associated with his financial constraints.  He reported that 
he was unable to ride in elevators with others and had 
separated from his wife due to his psychiatric symptoms.  On 
examination, the veteran exhibited an anxious mood, a 
congruent affect, and no suicidal or homicidal ideation.  A 
GAF score of 40 was advanced.  

In his April 2000 notice of disagreement and June 2000 
substantive appeal, the veteran advanced that his PTSD 
merited assignment of an evaluation in excess of 30 percent.  
In a June 2000 written statement, the veteran's wife reported 
that she had been married to the veteran for fifty-four 
years.  She stated that the veteran had an impaired memory 
due to his PTSD.  

 An August 2000 VA treatment record relates that the veteran 
complained of anxiety, panic attacks, depression, 
irritability, and marked social isolation.  On examination, 
the veteran exhibited an anxious mood; a congruent affect; 
spontaneous speech; and no audiological or visual 
hallucinations, systemic delusions, or suicidal or homicidal 
ideation.  A GAF score of 38 was advanced.  

At an August 2000 hearing before a VA hearing officer, the 
veteran testified that: he had almost daily combat-related 
nightmares; was socially isolated and unable to get along 
with people; experienced panic attacks two to three times a 
week; and experienced impaired concentration.  He stated 
that: he received psychiatric treatment four times a week at 
a VA medical facility; attended church services on a daily 
basis; was unable to keep a job; and had separated from his 
wife due to his inability to get along with her.  The veteran 
clarified that he had last worked in approximately 1975 or 
1980.  He denied either watching television or reading books.  
In an August 2000 written statement, the veteran reported 
that he had last worked in approximately 1980.  He had held 
that job for approximately a week before he was fired.  

An October 2000 VA treatment record states that the veteran's 
PTSD symptomatology rendered him unable "to work in a 
competitive setting."  VA clinical documentation dated in 
June 2001 reflects that the veteran complained of chronic 
depression; flashbacks and intrusive thoughts; anxiety and 
reluctance to interact even with his children; and 
hypervigilance. A GAF score of 40 was advanced.  The VA 
physician commented that the veteran was "unable to be 
competitively employed."  

At the July 2001 hearing before the undersigned Member of the 
Board, the veteran testified that: he did not get along with 
others; became anxious in crowds; had never been able to hold 
gainful employment; and was separated from his wife.  He 
stated that he rented a room from his son and 
daughter-in-law; spent his days going to his VA appointments 
and "hibernating;" and had little to do with his family.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's PTSD has been consistently shown to be 
productive of severe social and industrial impairment with 
deficiencies in most areas such as work, family relations, 
and mood due to symptoms such as panic or depression 
affecting his ability to function independently, 
appropriately and effectively; difficulty in adapting to 
stressful circumstances including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Examining VA psychiatric personnel 
have advanced GAF scores of between 38 and 45.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 
31 and 40 reflects some impairment in reality testing or 
communication or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or 
mood.  A GAF score between 41 and 50 denotes serious 
symptoms, e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting or any serious impairment in 
social, occupational, or school functioning, e.g., no 
friends, unable to keep a job.  Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  

In light of the preceding authorities, the Board finds that 
the veteran's PTSD symptomatology is consistent with a 70 
percent evaluation under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).  In the absence of total 
occupational and social impairment due to symptoms such as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living, disorientation to time or place, and memory loss for 
names of close relatives, own occupation, or own name, the 
Board concludes that the veteran is not entitled to a 
schedular evaluation in excess of 70 percent.  It also 
appears that the level of disability has been fairly 
consistent since the grant of service connection for PTSD and 
that at no time was the veteran entitled to a schedular 100 
percent evaluation.  


ORDER

A 70 percent evaluation for the veteran's PTSD is granted 
subject to the regulations governing the award of monetary 
benefits



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

